DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the metallized electroplated copper deposit" in line 1+.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mirkovic et al (US 2015/0289387 A1).
As to claim 1, Mirkovic discloses a method of copper electroplating in the manufacture of printed circuit boards (Abstract), the method comprising the steps of: 
	a) preparing an electronic substrate to receive copper electroplating thereon (Fig. 1A and 1C); 
	b) forming at least one of one or more through-holes and/or one or more micro-vias in the electronic substrate (Fig. 1B formation of through hole 5 and micro via 6); and 
	c) electroplating copper in the at one or more through-holes and/or one or more micro- vias by contacting the electronic substrate with an acid copper electroplating solution (Fig. 1D [0032]) comprising:
		a. a source of copper ions ([0038] specific composition [0056]); 
		b. sulfuric acid ([0041], [0056]); 
		c. a source of chloride ions ([0043]); 
		d. a brightener ([0036], [0056]; 
		e. a wetter (“carrier additive” [0042], [0056]); and 
		f. a leveler ([0037], [0056]); 
	wherein the acid copper electroplating solution is configured for a single-step process, wherein the same acid copper electroplating solution plates the one or more through-holes and/or the one or more micro-vias until metallization is complete (See Fig. 1D, [0032], [0055]).

As to claim 2, Mirkovic further discloses wherein the step of preparing the printed circuit board to accept electroplating thereon comprises the step of cleaning the printed circuit board prior to metallizing the one or more through-holes and/or one or more micro-vias ([0028]).

As to claim 3, Mirkovic further discloses  the step of microetching the cleaned printed circuit board ([0029]).

As to claim 4, Mirkovic further discloses wherein the one or more metallized through-holes and/or one or more micro-vias do not exhibit any defects ([0016] indicated by incomplete filling is reduced).


As to claim 5, Mirkovic further discloses wherein the metallized electroplated copper deposit completely fills the one or more micro-vias and deposits a conformal copper deposit on the electronic substrate. (See Fig. 1D / Abstract).

As to claim 6, Mirkovic further discloses wherein the electronic substrate has a thickness of between about 0.005 and about 3 mm (via depth of through holes which goes through the entire thickness – [0025] 0.025-1 mm which falls within the instantly claimed range).

As to claim 7, Mirkovic further discloses wherein the one or more through-holes and/or one or more micro-vias have a diameter of about 0.005 and about 1 mm ([0025]).

As to claim 8, Mirkovic further discloses  wherein the one or more through-holes and/or one or more micro-vias have a diameter of about 0.075 to about 0.25 mm ([0025]).

As to claim 9, Mirkovic further discloses  wherein the one or more through-holes and/or one or more micro-vias have an aspect ratio of between about 0.5:1 and about 6:1 ([0025] via calculation and explicit example [0052]).

As to claim 10, Mirkovic further discloses wherein the conformal deposit has a thickness of between about 5 and about 100 µm ([0061]).

As to claim 19 and 20, Mirkovic further discloses wherein the substrate is contacted with the acid copper electroplating solution by immersing the electronic substrate in the acid copper plating bath ([0056] where the substrate necessarily is immersed to effect plating in the horizontal plating module).

Claims 1, 4, 6-9, and 13-18 are rejected under 35 U.S.C. 102(a) as being anticipated by Fujiwara et al (US 2018/0010258 A1).
As to claim 1, Fujiwara discloses a method of copper electroplating in the manufacture of printed circuit boards ([0001]), the method comprising the steps of: 
	a) preparing an electronic substrate to receive copper electroplating thereon (Fig. 1 “P”); 
	b) forming at least one of one or more through-holes and/or one or more micro-vias in the electronic substrate ([0002] shown explicitly in Fig. 9); and 
	c) electroplating copper in the at one or more through-holes and/or one or more micro- vias by contacting the electronic substrate with an acid copper electroplating solution (Fig. 9 Abstract, claim 1 among other passages) comprising:
		a. a source of copper ions ([0086]); 
		b. sulfuric acid ([0085] [0086]); 
		c. a source of chloride ions ([0086]); 
		d. a brightener ([0089]; 
		e. a wetter ([0089]); and 
		f. a leveler ([0089]); 
	wherein the acid copper electroplating solution is configured for a single-step process, wherein the same acid copper electroplating solution plates the one or more through-holes and/or the one or more micro-vias until metallization is complete ([0050], [0054], [0055] [0058] among other passages).
As to claim 4, Fujiwara further discloses wherein the one or more metallized through-holes and/or one or more micro-vias do not exhibit any defects (Fig. 11 showing no defects).

As to claim 6, Fujiwara further discloses wherein the electronic substrate has a thickness of between about 0.005 and about 3 mm ([0094]).

As to claim 7, Fujiwara further discloses wherein the one or more through-holes and/or one or more micro-vias have a diameter of about 0.005 and about 1 mm ([0094]).

As to claim 8, Fujiwara further discloses wherein the one or more through-holes and/or one or more micro-vias have a diameter of about 0.075 to about 0.25 mm ([0094]).

As to claim 9, Fujiwara further discloses wherein the one or more through-holes and/or one or more micro-vias have an aspect ratio of between about 0.5:1 and about 6:1 ([0094]).

As to claim 13, Fujiwara further discloses the single-step acid copper electroplating process comprises a plating cycle comprising, in order:  {N5632273} 28Attorney Docket No. 33223-01A (ES) 
	a) pulse plating for a time period, wherein the pulse plating uses two pulse forms on opposite sides of the electronic substrate, wherein the pulse forms exhibit a phase shift (best exemplified in claim 1 steps (c), (d), (e)); and 
	b) direct current plating using forward current for a time period (claim 5 exemplified without superimposed pulse).

As to claim 14, Fujiwara further discloses wherein steps a) and b) are repeated to completely fill the one or more through-holes. ([0082], [0115]).

As to claims 15 and 16, Fujiwara further discloses the step of direct current plating using forward current for a time period prior to step a) and wherein direct current plating for the first time period deposits a flash copper layer on the surfaces of the one or through-holes and/or one or more micro-vias (since the time periods upon which the instant claims apply the current are arbitrarily defined, the first direct forward current applied in any pulse sequence, irrespective of any further reversal or subsequent currents applied, would be considered to read on the instant claim limitations).

As to claim 17, Fujiwara further discloses wherein pulse plating for the first time period accelerates filling of the middle of the one or more through-holes while minimizing an amount of surface copper plated. (See Fig. 9-10 showing gradual closing without excess deposition on the surfaces).

As to claim 18, Fujiwara further discloses wherein as the center of the one or more through holes closes, the wave form transitions to direct current in the same acid copper plating solution to completely fill the one or more through-holes. ([0055]).

Claims 1, 2, 4, 6-9, 11, 12, 19, and 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Jayaraju et al (US 2016/0105975 A1).
As to claims 1 and 12, Jayaraju discloses a method of copper electroplating in the manufacture of printed circuit boards (Abstract), the method comprising the steps of: 
	a) preparing an electronic substrate to receive copper electroplating thereon ([0016]); 
	b) forming at least one of one or more through-holes and/or one or more micro-vias in the electronic substrate ([0016] where through holes must inherently be formed before they are filled, Example 2 [0035]); and 
	c) electroplating copper in the at one or more through-holes and/or one or more micro- vias by contacting the electronic substrate with an acid copper electroplating solution (Example 2 [0036] using formulation of Table 1) comprising:
		a. a source of copper ions (Table 1 Copper sulfate 220 g/L which falls within the instant range of claim 12); 
		b. sulfuric acid (Table 1 sulfuric acid 40 g/L which falls within the instant range of claim 12); 
		c. a source of chloride ions (Table 1 chloride ion 50 ppm which falls within the instant range of claim 12); 
		d. a brightener (Table 1 bis-sodium sulfopropy disulfide 10 mg/L = 10 ppm which falls within the instant range of claim 12; 
		e. a wetter (Table 1 polyethylene glcol 2g/L which falls within the instant range of claim 12); and 
		f. a leveler (Table 1 4-phenylimidazole/imidazole/1,4-butandiol 50 mg/L = 50 ppm which falls within the instant range of claim 12); 
	wherein the acid copper electroplating solution is configured for a single-step process, wherein the same acid copper electroplating solution plates the one or more through-holes and/or the one or more micro-vias until metallization is complete ([0036]).

As to claim 2, Jayaraju further discloses wherein the step of preparing the printed circuit board to accept electroplating thereon comprises the step of cleaning the printed circuit board prior to metallizing the one or more through-holes and/or one or more micro-vias ([0035]).

As to claim 4, Jayaraju further discloses wherein the one or more metallized through-holes and/or one or more micro-vias do not exhibit any defects ([0037]).

As to claim 6, Jayaraju further discloses wherein the electronic substrate has a thickness of between about 0.005 and about 3 mm ([0035] 200 micrometers).

As to claim 7, Jayaraju further discloses wherein the one or more through-holes and/or one or more micro-vias have a diameter of about 0.005 and about 1 mm ([0035] 100 micrometer).

As to claim 8, Jayaraju further discloses  wherein the one or more through-holes and/or one or more micro-vias have a diameter of about 0.075 to about 0.25 mm ([0035] 100 micrometer).

As to claim 9, Jayaraju further discloses wherein the one or more through-holes and/or one or more micro-vias have an aspect ratio of between about 0.5:1 and about 6:1 ([0035] 0.5:1).

As to claim 11, Jayaraju further discloses plating at room temperature which falls within the instantly claimed range of 10-50°C ([0036]).

As to claim 19 and 20, Jayaraju further discloses wherein the substrate is contacted with the acid copper electroplating solution by immersing the electronic substrate in the acid copper plating bath ([0008], claim 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795